NEWS RELEASE Crosshair Completes Earn-In at Bootheel and Initiates Regulatory Liaison with Nuclear Regulatory Commission Dated:September 16, 2009 (NYSE Amex: CXZ) (TSX: CXX) Crosshair Exploration & Mining Corp. (NYSE Amex: CXZ) (TSX: CXX) (“Crosshair”) is pleased to announce that it has completed the 75% earn-in of The Bootheel Project, LLC from Ur-Energy Inc. (NYSE Amex: URG and TSX: URE).The Bootheel Property, together with the Buck Point Property, cover 8,524 acres of gross mineral lands within the Shirley Basin in southern Wyoming and make up The Bootheel Project, LLC. Crosshair has also initiated regulatory liaison with the US Nuclear Regulatory Commission (“NRC”) for its Bootheel Property.Crosshair has engaged AATA International, Inc. to carry out this regulatory and permitting program, which will include the acquisition of an NRC Docket Number and a Technical Assignment Control number. “A liaison with the NRC is a very important step in the evolution and permitting for uranium mining operations,” says Stewart Wallis, President of Crosshair.“With our earn-in complete and with having recently exceeded the minimum threshold for uranium deposits in this part of the world, we are continuing with the permitting process and the planning of an aggressive drill program in 2010”. The initial independent National Instrument (NI) 43-101 Mineral Resource estimate on the Bootheel Property includes an indicated resource of 1.09 million pounds of uranium oxide (1.44 million tons at 0.038% eU3O8) and an additional inferred resource of 3.25 million pounds of uranium oxide (4.40 million tons at 0.037% eU3O8).The resource remains open for expansion with less than 60% of the historical resource area included in this initial estimate.For further details about the uranium resource, please refer to the August 13, 2009 News Release. Uranium mineralization occurs within several different sandstone beds at the Bootheel Property.The majority of the resources are hosted by the Sundance Formation, which has demonstrated in the 2008 laboratory testing to have the potential to be recovered using in-situ recovery (ISR) techniques (please refer to News Release dated February 5, 2009). ISR techniques are more environmentally friendly and less capital intensive than conventional mining methods.There are several ISR projects in Wyoming with resources less than two million pounds which are currently in the permitting process to be operated as satellite operations.These operations have lower capital and potentially lower operating costs.No feasibility studies have been completed on these projects and there is no certainty the proposed operations will be economically viable. Crosshair’s exploration work on the Bootheel project is supervised by Stewart Wallis, P.Geo., President of Crosshair and a Qualified Person as defined by NI 43-101.Mr. Wallis has reviewed the technical information contained in this news release. About Crosshair Crosshair is a dominant player in the exploration and development of uranium in the US and Canada.Its flagship Project, Bootheel, is located in uranium mining friendly Wyoming and with its in-situ mining potential, Bootheel is designed for near term production.The Project is ventured with Ur-Energy, who bring with them additional management expertise to put Bootheel into production.The CMB Uranium Project is located in Labrador, Canada and has four currently defined resources – C Zone, Area 1, Armstrong and Two Time Zone.These assets fall outside of Labrador Inuit Lands and are therefore not directly impacted by the Nunatsiavut Government’s decision in March 2008 to place a three year moratorium on uranium mining within their self-governed Labrador Inuit Lands.The Crosshair team is comprised of knowledgeable and experienced professionals with both exploration and mining backgrounds. For more information on Crosshair and its properties, please visit the website at: www.crosshairexploration.com. ON BEHALF OF THE BOARD Mark J. Morabito"
